Case 3:16-bk-32477         Doc 37    Filed 08/13/19 Entered 08/13/19 08:09:33               Desc Main
                                     Document Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

In re:                                                      Case No. 16-32477
         Shirley A. Schuyler

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Jeffrey M Kellner, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/05/2016.

         2) The plan was confirmed on 03/09/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
 NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/02/2018, 02/04/2019.

         5) The case was dismissed on 05/23/2019.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,625.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 3:16-bk-32477      Doc 37       Filed 08/13/19 Entered 08/13/19 08:09:33                      Desc Main
                                     Document Page 2 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $11,200.00
        Less amount refunded to debtor                        $1,675.59

 NET RECEIPTS:                                                                                   $9,524.41


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $771.45
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,771.45

 Attorney fees paid and disclosed by debtor:               $1,500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim       Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
 CAN GUNER                      Unsecured            NA            NA              NA            0.00       0.00
 CAPITAL ONE BANK USA NA        Unsecured      3,247.00       3,247.04        3,247.04           0.00       0.00
 CAVALRY SPV I LLC              Unsecured         529.00        529.67          529.67           0.00       0.00
 CAVALRY SPV I LLC              Unsecured         498.00        398.28          398.28           0.00       0.00
 Chase Card Services            Unsecured          65.00           NA              NA            0.00       0.00
 Cincinnati Water Works         Unsecured         800.00      1,421.53        1,421.53           0.00       0.00
 Credit Management, LP          Unsecured         259.00           NA              NA            0.00       0.00
 Credit Management, LP          Unsecured         199.00           NA              NA            0.00       0.00
 DEBORAH TURNER                 Priority             NA         275.00          275.00        275.00        0.00
 DUKE ENERGY                    Unsecured      1,565.71       1,257.95        1,257.95           0.00       0.00
 FOR TRUSTEE USE ONLY           Unsecured            NA            NA              NA            0.00       0.00
 LVNV FUNDING LLC               Unsecured         373.00        373.89          373.89           0.00       0.00
 MARINER FINANCE LLC            Unsecured      1,279.00       1,226.68        1,226.68           0.00       0.00
 NATIONSTAR MORTGAGE LLC        Secured      153,696.52    159,081.95             0.00           0.00       0.00
 NATIONSTAR MORTGAGE LLC        Secured             0.00          0.00        6,477.96      6,477.96        0.00
 Nationstar Mortgage LLC        Unsecured            NA            NA              NA            0.00       0.00
 ROBERTSON ANSCHUTZ & SCHNEID   Unsecured            NA            NA              NA            0.00       0.00
 United States of America       Secured             0.00           NA              NA            0.00       0.00
 UNSECURED BASE HOLD            Unsecured            NA            NA         3,201.71           0.00       0.00
 Warren County Treasurer        Priority      11,696.60            NA              NA            0.00       0.00
 Warren County Water            Unsecured         800.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 3:16-bk-32477         Doc 37     Filed 08/13/19 Entered 08/13/19 08:09:33                 Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $6,477.96          $6,477.96              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $6,477.96          $6,477.96              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $275.00            $275.00              $0.00
 TOTAL PRIORITY:                                            $275.00            $275.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,656.75               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,771.45
         Disbursements to Creditors                             $6,752.96

 TOTAL DISBURSEMENTS :                                                                       $9,524.41


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 08/13/2019                             By:/s/ Jeffrey M Kellner
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
